Citation Nr: 0325634	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-17 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
as a result of claimed exposure to Agent Orange.  

2.  Entitlement to service connection for a peritonsillar 
abscess (mouth infection), claimed as directly incurred in 
service and as a result of exposure to Agent Orange.  

3.  Entitlement to service connection for a growth on the 
head, claimed as directly incurred in service and as a result 
of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1973 to November 
1975.  He did not serve in the Republic of Vietnam but served 
overseas in Germany.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

Historically, a letter dated June 21, 2001, notified the 
veteran of a rating decision that same month denying his 
claims for service connection for knee and ankle problems, 
high blood pressure, high cholesterol, stomach and intestinal 
polyps, a foot fungus, a growth on his head, lapse of memory, 
a sleep disorder, and a mouth infection.  But he did not file 
a notice of disagreement (NOD) within one year of that 
notification to initiate a timely appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2002).

Although the veteran earlier, in April 2001, had been 
notified of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), another letter in September 
2001 again informed him about this new law but stated that 
new and material evidence was needed to reopen the claim for 
service connection for residuals of a mouth infection and 
head growth.  The VCAA, incidentally, is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), 
and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

An April 2002 RO rating decision noted that a claim was 
received from the veteran in July 2001, including a new claim 
for service connection for diabetes mellitus.  The RO also 
indicated that, because less than one year had elapsed since 
notification of the June 2001 decision, the claim for service 
connection for the disabilities at issue did not have to be 
reopened.

The April 2002 rating denied, after a de novo review of the 
record, service connection for arthritis of the left knee and 
left ankle, hypertension, hyperlipidemia, polyps of the 
colon, a foot fungus, a growth on the head, 
depression (previously claimed as memory lapse and a sleep 
disorder), a peritonsillar abscess (previously claimed as a 
mouth infection), and diabetes mellitus.  

The Board remanded the case to the RO in May 2003 to give the 
veteran an opportunity to testify at a travel Board hearing.  
But he subsequently withdrew his request for a hearing.  See 
38 C.F.R. § 20.704(e).

Numerous additional medical and other records since have been 
received.  The veteran's attorney also submitted a brief.  
From these additional documents, it appears the veteran and 
his representative may want to reopen some of the previously 
denied claims-in particular, those for service connection 
for arthritis of the left knee and left ankle and for 
depression.  These additional claims, however, are not 
currently before the Board.  38 C.F.R. § 20.200.  So they are 
referred to the RO for clarification and appropriate 
disposition.


REMAND

The veteran does not allege that he served in Vietnam but, 
rather, that while he was stationed overseas in Germany, as 
part of a combat unit, he performed guard duty where he came 
into contact with barrels in which toxic chemicals were 
stored.  And he believes that some of them got on his body 
and even into his food, requiring treatment during service.  
He also alleges that he was informed the barrels contained 
herbicides-most notably, Agent Orange.

The veteran does not believe that all of his service medical 
records (SMRs) are currently on file, especially those 
pertaining to his treatment or hospitalization in Germany.  
So he wants these records requested.

As alluded to earlier, since the May 2003 Board remand for a 
travel Board hearing, numerous additional VA and private 
clinical records have been submitted.  But these records do 
not contain a medical nexus opinion discussing whether there 
is any sort of relationship between the conditions claimed 
and the veteran's alleged exposure to herbicides (Agent 
Orange) while in Germany.  These records also do not 
affirmatively establish that he now has diabetes mellitus.

A September 2002 statement from Dr. Melvin Gerald, however, 
states that some conditions which the veteran has, but which 
are not herein at issue, "may have been caused by or made 
worse due to exposure to Agent Orange."  But this clinical 
history, alone, does not establish, as fact, exposure to 
toxic herbicides in service.  Nevertheless, the veteran and 
his attorney should be contacted and, pursuant to the VCAA, 
requested to clarify what, if any, relevant VA or private 
clinical records are not now on file.  The RO also must 
inform them of the respective duties as to who will obtain 
such VA and private clinical records.  38 U.S.C.A. § 5103(a).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

Medical opinions also are needed to determine whether any of 
the claims at issue has merit, both in terms of whether the 
veteran actually has the conditions alleged and, if so, 
whether any is related to his service in the military-and, 
in particular, exposure to Agent Orange while stationed 
overseas in Germany.  38 U.S.C.A. § 5103A(d).

It also appears the veteran is receiving disability benefits 
or supplemental income from the Social Security 
Administration (SSA).  He apparently retired from 
Georgia Pacific for unspecified reasons that, however, may 
have been due to his medical health.  So these records must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  Ask the veteran and his attorney to clarify 
what, if any, relevant VA or private clinical 
records are not now on file.  

Specifically, ask the veteran to provide the names 
and addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for the 
disorders at issue.  Either use the recently 
executed releases or ask the veteran to execute 
and return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.  This should 
include, but is not limited to, all records from 
Dr. Melvin Gerald.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).   

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of 
the disorder(s) treated-particularly insofar as 
whether any are related to the veteran's service 
in the military and any alleged in-service 
exposure to herbicides.  Ask for a discussion of 
the rationale for any medical opinion or diagnosis 
rendered.  

The RO should obtain all VA clinical records which 
the veteran and his attorney identify as being 
relevant and which are not now on file.  

3.  Also ask the veteran and his attorney to 
specify what SMRs during the veteran's service in 
Germany, in particular, are not now on file.  Take 
the appropriate steps to ensure that all such 
records are obtained.  

4.  Because the veteran claims that he was exposed 
to herbicides stored at his duty stations in 
Germany, send the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) or other 
appropriate organization copies of his service 
personnel records obtained showing service dates, 
duties, and units of assignment, etc.  
Specifically ask the USASCRUR or other appropriate 
organization whether herbicides were stored in 
Germany during the time the veteran was stationed 
there and, if so, whether it is possible that he 
may have been exposed to such herbicides.  

5.  Contact the Social Security Administration 
(SSA) and obtain a copy of the decision concerning 
the veteran's claim for disability benefits with 
that agency, including any medical records used to 
make the decision, copies of any hearing 
transcripts, etc.  

6.  The veteran should be requested to provide as 
much identifying information as possible 
concerning any medical retirement from his past 
post-service (i.e., civilian) employment.  This 
should include the claim number or other 
identifying information concerning his case, 
as well as all clinical sources involved in his 
treatment or evaluation.  Obtain any decision and 
all associated records. 



7.  Schedule the veteran for an appropriate VA 
medical examination to determine whether it is at 
least as likely as not that he now has diabetes 
mellitus.  If he does, an opinion should be 
rendered as to time of onset and etiology of it.  
Specifically, even if the RO should determine that 
he was not exposed to herbicides (Agent Orange) 
during his service in Germany, an opinion still 
should be rendered as to whether it is at least as 
likely as not that his diabetes, if he has it, is 
otherwise related to his military service-
including being of service onset or having 
initially manifested within one year of his 
discharge from service in November 1975.  

The claims folder must be made available to the 
examiner for a review of the veteran's pertinent 
medical history.  And the examiner is asked to 
confirm that he or she has reviewed the claims 
folder.  All necessary testing should be done and 
the examiner should review the results of any 
testing prior to completion of the examination 
report.  

If no opinion can be rendered, explain why this is 
not possible.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.   

8.  Also schedule the veteran for an appropriate 
VA medical examination to assess the nature, time 
of onset, and etiology of any peritonsillar 
abscess (claimed as a mouth infection).  

Even if the RO determines that the veteran was not 
exposed to herbicides (Agent Orange) during his 
service in Germany, an opinion still should be 
rendered as to whether it is at least as likely as 
not that any peritonsillar abscess (claimed as a 
mouth infection) which he now has is related to 
his military service.  

The claims folder must be made available to the 
examiner, and the examiner is asked to confirm 
that he or she has reviewed the claims folder.  
All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

If no opinion can be rendered, explain why this is 
not possible.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.   

9.  As well, schedule the veteran for an 
appropriate VA medical examination to assess the 
nature, time of onset, and etiology of any growth 
on his head.  

Even if the RO should determine that the veteran 
was not exposed to herbicides (Agent Orange) 
during his service in Germany, an opinion still 
should be rendered as to whether it is at least as 
likely as not that any growth on his head which he 
may now have is related to his military service.  

The claims folder must be made available to the 
examiner, and the examiner is asked to confirm 
that he or she has reviewed the claims folder.  
All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

If no opinion can be rendered, explain why this is 
not possible.  



The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.   

10.  If the benefits sought on appeal remain 
denied, send the veteran and his attorney a 
supplemental statement of the case (SSOC).  
Give them time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified by the RO.  
He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


